 12DECISIONSOF NATIONALLABOR RELATIONS BOARDUniversity of San FranciscoandAssociatedLawProfessors of The University of San FranciscoSchool of Law,Petitioner.Case 20-RC-11356November 7, 1973DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer John C.Montoya of the National Labor Relations Board.Following the close of the hearing, the RegionalDirector for Region 20 transferred this case to theBoard for decision. Thereafter, the Employer and thePetitioner filed briefs, and the University of SanFrancisco Chapter of the American Association ofUniversity Professors filed anamicus curiaebrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The University of San Francisco, herein calledtheUniversity, is a private nonprofit institution ofhigher learning founded in 1855, with offices andeducational facilities located in the city of SanFrancisco,California.Itsannual revenue fromtuitions is in excess of $2 'million. The universityconcedes that it is subject to the jurisdiction of theBoard, and we find that it is an employer engaged incommerce or in an industry affecting commercewithin the meaning of the Act, and that it willeffectuate the purposes of the Act to assert jurisdic-tion in this proceeding.2.The labor organization involved claims torepresent certain employees of the Employer.'3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of allregular members of the faculty of the University ofSan Francisco School of Law, herein called the LawSchool,who teach on a full-time basis and havereceived tenure or are eligible to receive tenure, but itwill, in the alternative, accept the part-time faculty,or adjunct professors, if the Board determines thatthey are properly includable in the unit. TheEmployer, on the other hand, contends that the onlyappropriate unit is one embracing all full-time andpart-time faculty members of the entire universitycommunity. In addition, the Petitioner would ex-clude,while the Employer would include, theassistant dean of the Law School and the law schoollibrarians. There is no previous bargaining history.InFordham University,'193 NLRB 134, andTheCatholic University of America,201 NLRB No. 145,we held' that a bargaining unit limited to the lawschool faculty was appropriate. The factors whichprompted us to reach such a conclusion in thosecases are also present in the instant case. Thus, theLaw School of the University of San Franciscooccupies its own building on campus, commonlyknown as "Kendrick Hall," which is rarely used byother members of the university community; the LawSchool seeks to comply with relatively stringentaccreditation and professional standards establishedby the American Bar Association and the Associa-tion of American Law Schools, as well as by variousstate judiciaries; the law school faculty membersperform the vast majority of their professional andadministrative responsibilities within the confines ofthe Law School; the full-time law professors have ahigher average salary than the other professors in theuniversity community, due, in major part, to the factthat their salary, of necessity, must be reasonablycompatible with that received by lawyers in privatelaw firms and in the service of the Federal Govern-ment; and, to a significant degree, the Law School,under the direction of the dean, operates independ-entlyof the general university' community bymaintaining its own academic calendar and byestablishing faculty committees with jurisdiction oversuch areas as curriculum content, recruitment,promotion, and tenure of faculty members.Under the foregoing circumstances, we conclude,as inFordhamandCatholic Universitythat (1) thefaculty of the University of San Francisco School ofLaw constitutes an identifiable group of employeeswhose separate community of interest is "notirrevocably submerged" in the broader communityof interestwhich they share with other facultymembers, and (2) the operation of the Law School is"not so highly integrated" with that of the remainderof the University of San Francisco as to compel afinding that only an overall unit would be appropri-iThe Employer contends that the Petitioner,theAssociated LawPetitioner is to bargain collectively with the Employer on behalf of unitProfessors of the University of San Francisco School of Law, is not a laboremployees,that the Petitioner meets the definition of "labor organization"organizationHowever, it is clear from the record,including testimony ofas set forth in Sec. 2(5) of the Act SeeThe Catholic Universityof America,the Petitioner's chief executive officer to the effect that the purpose of the201 NLRB No. 145, In. 4.207 NLRB No. 15 UNIVERSITY OF SAN FRANCISCO13ate.We therefore find that a unit limited to the lawfaculty of the University of San Francisco School ofLaw is appropriate for purposes of collective bar-gaining.There remain for consideration issues as to theinclusion or exclusion of the following categories:Part-time faculty:The Petitioner would exclude,while the Employer would include, the part-timefacultymembers in the Law School, commonlyknown as "adjunct professors." The record reflectsthat, unlike the full-time faculty members who sign acontract with the Law School, these adjunct profes-sors are merely given a letter detailing their responsi-bilities. They are generally practicing lawyers and areemployed on a semester basis only. The adjunctprofessors do not receive the fringe benefits accordedthe full-time faculty and are not eligible for promo-tion or tenure. While full-time faculty members arepaid on a flat annual salary basis, the adjunctprofessors are paid on the basis of the number ofcredit hours taught per semester. The adjuncts do nothave an office in the Law School, do not vote at lawschool facultymeetings, and, unlike the full-timeprofessors, do not participate in law school gover-nance.Under these circumstances, we are con-strained to conclude that part-time faculty, oradjunct professors, do not share a community ofinterestwith the full-time faculty, and we shall,therefore, exclude them from the bargaining unitfound to be appropriate.2Assistant Dean:The Petitioner seeks to exclude theassistant dean 3 on the basis that he is a supervisor,and/or the fact that he lacks a community of interestwith his faculty colleagues, while the Employerwould include him in the unit. The record reflectsthat the assistant dean enjoys full faculty status,sitting in faculty committees and having full votingprivileges.While his primary responsibility lies in theareaofadmissions and minority programs, heteaches a total of 4 hours per semester. The recordalso establishes that the assistant dean does notsubstitute 'for the dean on those occasions when thedean is absent. It is apparent, from the foregoing,that the assistant dean is not a supervisor within themeaning of the Act. In view thereof, and in the lightof the fact that he shares a substantial community ofinterest with the law school faculty, we shall includehim in the bargaining unit.4Law School Librarians:The Petitioner wouldexclude, while the Employer would include, the lawschool professional librarians. The record shows thatthe law school library staff consists of a law librarian,two other professional librarians, three clericalemployees, and a number of student aides.The law librarian,MissQuigley, and the twoprofessional librarians on the staff, have graduatedegrees in library science. They are not attorneys, donot have law degrees, and do not teach any lawschool courses. However, as we said inNew YorkUniversity,librarians:...possess a sufficient community of interestto be included in the unit, as a closely alliedprofessionalgroupwhose ultimate function,aiding and furthering the educational and schol-arly goals of the University, converge with that ofthe faculty though pursued through differentmeans and in a different manner.The library is essential to, and fully integrated with,the law school. The relationship of the law librariansto the faculty is of critical importance in the supplyand maintenance of this mostessentialresearch tool.For these reasons, we have determined that lawlibrarians have a sufficient community of interestwith the faculty to be included with them in anappropriate unit, and, accordingly, we shall includethe assistant law librarians herein.However, the head librarian supervises the twoassistant librarians, who are included herein as unitpersonnel.Following our decision inNew YorkUniversityto exclude "those professional librarianswho supervise other employees in the unit," we shallexclude the head librarian as a supervisor.For the reasons stated above, we find that thefollowing unit is appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All full-timemembers of the faculty at theUniversityofSan Francisco School of Law,including the assistant law librarians and assistantdean, but excluding the adjunct professors, headlaw librarian, and administrative and all otheremployees, and supervisors as defined in the Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication-]2New York Universuy,205 NLRB No. IS. Chairman Miller wouldInclude adjunct professors on the basis of his dissentinNew York University.aThe office of the assistant dean is currently vacant.aThe Catholic University of America, supra